PER CURIAM.
The work performed by the libelant, though skillful in execution and successful in result, was in no sense a salvage service. It had in it no element of danger to person or property, which is the principal factor relied on in sustaining large awards in salvage cases.
The problem of raising the sunken dredge was an exceedingly simple one; no new or difficult questions were presented for solution. The sinking occurred in summer, no storm was raging, the water was comparatively shallow, the bottom wai soft mud. The moment the wreckers saw the situation they knew exactly what to do. It is true that the jamming of the spuds prevented the. chains from being swept under the dredge in the usual manner, but the tunneling process was well known and had been frequently resorted to on prior occasions. In short, the pretense that there was anything extraordinary about the work cannot be sustained.
*781We are unable to resist the conclusion that $4,000 is an exceedingly liberal allowance for raising the dredge and yet we are met by the same difficulty which confronted the commissioner—the absence of any proof of the market value of such services and of any satisfactory basis of comparison. This condition is produced by the fact that the libelant holds a substantial monopoly of the wrecking business in the waters surrounding New York and, for heavy work, can make almost any price it desires, without fear of competition. Nevertheless, upon such testimony as was presented to the commissioner we cannot hold that his award was erroneous. It was-a fair compromise between the various theories, more or less speculative in character, which were pressed on him for consideration. In view, however, of the long delay in the prosecution of the suit, the unwarranted charge of $464 in the itemized bill as rendered, the deduction by the commissioner of $1,000 from the claim as originally presented, which sum he regarded as improperly charged, the difficulty of obtaining proof by the respondent of the value of libelant’s services, and in view of the peculiar circumstances of the case, we are convinced thát we are justified in withholding interest on the award. Doyle’s Adm’rs v. St. James Ch., 7 Wend. 178. For the same reasons costs should not be allowed in this court. M. & C. Wrecking Co. v. Chubb, 113 Fed. 173, 51 C. C. A. 119.
The decree is reversed arid the cause is remanded to the District Court with instructions to deduct the sum of $1,405, being the amount of interest on the recovery, and in other respects to proceed in accordance with this opinion.